Title: Thomas Jefferson to William Baldwin (Final State), 19 January 1810
From: Jefferson, Thomas
To: Baldwin, William


            
               
                     Monticello 
                     Jan. 19. 1810.
            
            
                   Th: Jefferson returns to mr Baldwin his thanks for the copy of the letters of Cerus & Amicus just recieved from him he sincerely wishes it’s circulation among the society of friends may have the effect mr Baldwin expects of abating their prejudices against the government of their country. but he apprehends
			 their disease is too deeply seated: that identifying themselves with the mother society in England, & taking from them implicitly their politics, their principles & passions, it will be long before they will cease to be Englishmen in every thing but the place of their birth, &
			 to consider that, & not America, as their real country.he is particularly thankful to mr Baldwin for the kind wishes & sentiments expressed in his letter, & sincerely wishes to him the blessings of health & happiness.
          